DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4, 6-11, 15-16, and 22 are currently pending and have been considered below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6-11, 15-16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,529,379 to Ware (“Ware”) in view of U.S. Patent No. 8,104,226 to Marchildon (“Marchildon”).
Regarding claim 1, Ware teaches a plant growing apparatus comprising: a frame portion (22, 23, 24); a chain assembly (105, FIGS. 1-3); a top axle assembly (107); a bottom axle assembly (106), wherein the frame portion, the chain assembly, and top axle assembly and the bottom axle assembly form a vertical plant growing carousel (FIGS. 1-3); one or more containers (Col. 2, lines 45-56; FIGS. 1-3); one or more swing assemblies (114, 13), wherein each of the one or more swing assemblies supports one or more containers placed in a swing (FIGS. 2-3, showing containers supported on swing (13)); wherein each of the one or more swing assemblies is attached to the chain assembly through a yoke assembly (108, FIGS. 2, 8, 9), and wherein the yoke assembly holds each of the one or more swing assemblies firmly while allowing free movement of the swing assembly (Col. 5, lines 31-39); a drive mechanism (9, 10), wherein the drive mechanism facilitates coordinated motion of the swing assemblies and corresponding containers (Col. 2, lines 45-56; FIGS. 1-3); and one or more stationary light source (33), wherein each stationary light source is disposed on a horizontal frame member of the frame portion and positioned such that each of the one or more containers receives a uniform distribution of light from the one or more stationary light sources (Col. 3, lines 55-60; FIGS. 1-3).
Ware does not explicitly teach that each of the one or more swing assemblies have an interior aperture configured to receive at least one container, wherein each of the one or more swing assemblies supports one of the one or more containers placed in the interior aperture of the respective swing assembly so that a portion of each of the one or more containers extends below a plane formed by a respective swing assembly and a portion of each of the one or more containers extends above the plane formed by a respective swing assembly when each of the one or more containers are placed in a respective one of the one or more swing assemblies. 
Marchildon teaches a plant growing apparatus, wherein each of the one or more swing assemblies (30) have an interior aperture (defined by 44, 46, 48, 50) configured to receive at least one container (32, FIGS. 2 and 4), wherein each of the one or more swing assemblies supports one of the one or more containers placed in the interior aperture of the respective swing assembly so that a portion of each of the one or more containers extends below a plane formed by a respective swing assembly (FIGS. 2 and 4, showing horizontal plane extending across 44, 46, 48, 50) and a portion of each of the one or more containers extends above the plane formed by a respective swing assembly when each of the one or more containers are placed in a respective one of the one or more swing assemblies (FIGS. 2 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Ware such that the swing assemblies each have an interior aperture configured to receive one of the one or more containers, and a portion of each of the one or more containers extends below a plane formed by a respective swing assembly and a portion of each of the one or more containers extends above the plane, as taught by Marchildon, in order to improve conveyance of nutrients to the plants (see e.g., Marchildon at Col. 4). 
Regarding claim 2, the combination of Ware and Marchildon teaches wherein the drive mechanism is controlled using at least one of an electrical, a mechanical, and an electro-mechanical means (Ware at Col. 2, lines 45-72).
Regarding claim 4, the combination of Ware and Marchildon teaches wherein the one or more swing assemblies are constructed to rotate about an upper axle and a lower axle at a predetermined rate of motion based on movement of the chain assembly (Ware at FIGS. 1-3; Col. 2, line 45 to Col. 3, line 12).
Regarding claim 6, the combination of Ware and Marchildon teaches each and every element of claim 1 as discussed above, but it does not explicitly teach wherein each of the one or more containers is made of at least one of plastic, metal, clay, wood, glass, stone, composite, synthetic, natural material, and man-made material.
It is well settled, however, that that a selection of a known material based on its suitability for its intended use is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular material was significant. MPEP at 2144.07, citing Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). In this case, applicant has not shown patentable significance of making the container out of at least one of plastic, metal, clay, wood, glass, stone, composite, synthetic, natural, and man-made material. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of the Ware and Marchildon combination by making the container out of at least one of plastic, metal, clay, wood, glass, stone, composite, synthetic, natural, and man-made material, in order to improve its durability. 
Regarding claim 7, the combination of Ware and Marchildon teaches wherein the one or more containers are configured to carry at least one or more of plants, water, plant matter, soil, growth medium, and plant nutrients (Ware at FIGS. 2-3; Marchildon at FIG. 4), and wherein the one or more containers include a rim size selected from a plurality of rim sizes based on a size of the swing assembly  (Ware at FIGS. 2-3; Marchildon at FIG. 4 (showing rim (52, 54)).
Regarding claim 8, the combination of Ware and Marchildon teaches wherein each of the swing assemblies is mechanically coupled to the chain assembly using the yoke assembly (Ware at FIGS. 1-3; see also Marchildon at FIG. 1).
Regarding claim 9, the combination of Ware and Marchildon teaches wherein the one or more stationary light sources is configured to transmit light at one or more frequencies for one or more predetermined time periods (Ware at Col. 3, lines 55-60).
Regarding claim 10, the combination of Ware and Marchildon teaches wherein the one or more light sources is located at a predetermined distance and direction from a path of motion of the containers (Ware at Col. 3, lines 55-60; FIGS. 1-3).
Regarding claim 11, the combination of Ware and Marchildon teaches wherein the container is configured to bear weight of plants, soil, plant matter, water, growth medium, and plant nutrients (Ware at FIGS. 2-3; see also Marchildon at FIG. 4).
Regarding claim 15, the combination of Ware and Marchildon teaches wherein the frame portion is mounted in one of a vertical position and a horizontal position (Ware at FIGS. 1-3).
Regarding claim 16, the combination of Ware and Marchildon teaches wherein the one or more light sources is mounted in one of a vertical position and a horizontal position (Ware at FIGS. 1-3).
Regarding claim 22, Ware teaches a method for growing plants in artificially lighted environments, the method comprising: providing a chain assembly (105, FIGS. 1-3) having a plurality of swing assemblies (114, 13) spaced apart on the chain assembly (FIGS. 1-3), wherein the chain assembl7 is part of a vertical plant growing carousel (Col. 2, lines 45-56); placing one or more containers in each of the swing assemblies (FIGS. 2-3), wherein a given container is spaced to facilitate growth of any given type of plant or plant matter and to move or pass freely by and between a container above and a container below the given container without damaging plants or plant matter in the given container during a growth cycle of the plants or plant matter (FIGS. 2-3); and exposing the plants or plant matter to light from one or more growth- promoting stationary lights, wherein the one or more growth promoting stationary lights are disposed horizontally on a fame (FIGS. 1-3; Col. 2, line 45 to Col. 3, line 12; Col. 3, lines 55-60).
Ware does not explicitly teach wherein each of the swing assemblies includes an interior aperture configured to receive at least one container; and placing one or more containers in the interior aperture of each of the swing assemblies so that a portion of the one or more containers extends below a plane formed by that swing assembly and a portion of the one or more containers extends above the plane formed by that swing assembly when each of the one or more containers are placed in a respective one of the one or more swing assemblies. 
Marchildon teaches a method for growing plants, wherein each of the swing assemblies (30) includes an interior aperture (defined by 44, 46, 48, 50) configured to receive at least one container (32, FIGS. 2 and 4); and placing one or more containers in the interior aperture of each of the swing assemblies so that a portion of the one or more containers extends below a plane formed by that swing assembly (FIGS. 2 and 4, showing horizontal plane extending across 44, 46, 48, 50) and a portion of the one or more containers extends above the plane formed by that swing assembly when each of the one or more containers are placed in a respective one of the one or more swing assemblies (FIGS. 2 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Ware such that the swing assemblies each have an interior aperture configured to receive one of the one or more containers, and a portion of each of the one or more containers extends below a plane formed by a respective swing assembly and a portion of each of the one or more containers extends above the plane, as taught by Marchildon, in order to improve conveyance of nutrients to the plants (see e.g., Marchildon at Col. 4). 



Response to Arguments
Applicant’s arguments with respect to claims  1-2, 4, 6-11, 15-16, and 22 have been considered but are not persuasive and/or are moot in light of the new grounds of rejection. Applicant’s arguments are directed to the claim features newly added to independent claims 1 and 22. In light of these amendments, however, claims 1 and 22 are now being rejected under 35 U.S.C. 103 as being unpatentable over Ware in view of Marchildon. As discussed above, the combination of Ware and Marchildon teaches each and every element of claims 1 and 22.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643